Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Boshnick on 7/26/2022.

The application has been amended as follows: 

1. (Currently Amended) An endoscope comprising
	an image sensor, which is to be supplied with electric current and which is to capture an image, in an endoscope head of the endoscope, and
	a circuit board for the image sensor,
wherein:
	the circuit board includes a main portion for the image sensor, and an edge portion,
the circuit board extends from the image sensor in the distal direction of the endoscope head,
	the edge portion is connected to the main portion on a fold edge and includes an end portion on the side opposite the main portion, 
the end portion is folded such that it is in contact with the main portion to form an electronic shielding, and
the edge portion and the main portion form a closed circle in cross-section, and extend around the lens.

2. (Currently Amended) The endoscope according to claim 1, wherein
	the image sensor is arranged on the circuit board. 

3. (Currently Amended) The endoscope according to claim 1, wherein
	the circuit board extends to a location distally from the image sensor. 

4. (Currently Amended) The endoscope according to claim 1, wherein
	the circuit board is folded, and
	at least a portion of the circuit board is located proximally from the image sensor.

5. (Canceled)

6. (Currently Amended) The endoscope according to claim 1, comprising
	a lens arranged on the distal side of the image sensor, 
	wherein the circuit board at least partly surrounds the lens.

7. (Previously Presented) The endoscope according to claim 6, wherein
	the circuit board protrudes beyond the lens in the distal direction.

8. (Previously Presented) The endoscope according to claim 7, wherein
	the circuit board forms an optical shielding between the lens and a light source that acts on the distal end of the endoscope head to shield a light irradiation of the light source to the lens.

9-10. (Canceled)

11. (Previously Presented) The endoscope according to claim 1, wherein
	the circuit board forms a housing of the endoscope head.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner’s search yielded two similar references: Kirma (US PG Publication 2013/0271588) and Kitada (JP 2004/361595). Kirma discloses an endoscope tip section comprising a flexible PCB enclosing a camera and lens, but the flexible PCB does not enclose the camera and lens of the endoscope in the manner claimed. Kitada teaches a flexible PCB enclosing a camera and lens, but flexible PCB does not match the structural details of the claimed PCB. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485